ON MOTION FOR REHEARING.
PER CURIAM.
— But it is said, in a motion for rehearing, that the case of Bank v. Brecheisen, 65 Kans. 807, ought to determine the case in defendant’s favor. It is there held that where the lien is one which is not en-forcible under the statute of Kansas, but depends for validity upon a contract between the owner and the agister, the lien of the prior mortgage is superior. To make that case have a bearing upon the present controversy, it is said that the plaintiff’s lien here arose under an agreement between him and the mortgagor owner that plaintiff would pasture the cattle and be responsible for their return. Such agreement is, doubtless, no more than is made in most every case of agistment, and if agreements of that nature ousted the statute of application it would be of little practical use. A contract for feeding or pasturage does not prevent a statutory lien. There may be contracts for a lien in instances where the statute would not apply, in which cases, of course, the lien would depend wholly upon the contract. But where the facts concerning the agistment make a demand for which the statute gives a lien, a contract between the owner and the agister that the animals are to be pastured or fed in the manner, for the time and at the price agreed upon, will not affect the lien for the reasonable charge provided for in the statute.